Name: Commission Regulation (EEC) No 3139/84 of 9 November 1984 abolishing the countervailing charge on cucumbers originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 11 . 84 Official Journal of the European Communities No L 293/ 17 COMMISSION REGULATION (EEC) No 3139/84 of 9 November 1984 abolishing the countervailing charge on cucumbers originating in Spain which a reference price has been fixed for that product ; whereas Commission Regulation (EEC) No 304/84 of 6 February 1 984 (4) fixed the reference prices for cucumbers up to 10 November 1984 ; whereas Regulation (EEC) No 3077/84 should therefore be repealed with effect from 11 November 1984, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 3077/84 of 5 November 1984 (3) introduced a countervailing charge on cucumbers originating in Spain ; Whereas Article 25 of Regulation (EEC) No 1035/72 on the introduction of countervailing charges applies to a given product only during the period in respect of HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3077/84 is hereby repealed . Article 2 This Regulation shall enter into force on 1 1 November 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 November 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 130 , 16 . 5. 1984, p. I. P) OJ No L 289 , 6 . 11 . 1984, p. 6 . (4) OJ No L 35, 7 . 2 . 1984, p. 7.